AFFIRM in part; REVERSE and REMAND in part; and Opinion Filed March 15, 2019




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-17-01144-CV

                                   GREAT HANS, LLC, Appellant
                                             V.
                          LIBERTY BANKERS LIFE INSURANCE CO., Appellee

                                On Appeal from the 192nd Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. DC-14-12254

                                          MEMORANDUM OPINION
                                   Before Justices Whitehill, Molberg, and Reichek
                                             Opinion by Justice Reichek
          Liberty Bankers Life Insurance Co. signed a contract to sell property in the U.S. Virgin

Islands to Great Hans, LLC, but ultimately sold the property to another party. LBLIC then sued

Great Hans seeking a declaration that their contract was not valid, binding, or enforceable. Great

Hans counterclaimed for breach of contract, fraud, and conspiracy and sought declarations

invalidating contractual clauses that limited LBLIC’s liability and waived a jury.

          The trial court granted LBLIC’s motions for summary judgment and rendered a take-

nothing judgment on Great Hans’s claims.1 In five issues, Great Hans challenges the trial court’s

rulings. For reasons set out below, we reverse the trial court’s judgment on Great Hans’s breach




   1
       LBLIC nonsuited its claims for declaratory judgment and attorney’s fees, making the judgment final.
of contract claim and remand the claim for further proceedings. We affirm the judgment in all

other respects.

                                                           FACTUAL BACKGROUND

          This case involves two private islands in the U.S. Virgin Islands––Great Hans Lollick

Island and Little Hans Lollick Island––and a third parcel of land, Megan’s Bay Lot (collectively

“Islands”). LBLIC obtained an interest in the Islands through a mortgage loan it extended to an

entity, referred to in the record as the “Tizes group,” that later defaulted on the note. The Tizes

group ultimately filed for bankruptcy, and the loan was modified to give the debtor an opportunity

to sell the properties through a bankruptcy court-approved plan. Under this plan, LBLIC received

the rights to the properties subject to an eighteen-month marketing process. LBLIC had deeds

created conveying the right, title, and interest in the Islands to Liberty Life Service Corporation, a

wholly owned subsidiary of LBLIC. The deeds were held in escrow during the marketing period

and, if there were a default, LBLIC had the right to cause the deeds to be recorded in the U.S.

Virgin Islands.2

          The Tizes group did not sell the Islands and failed to pay off the debt. But LBLIC chose

not to exercise its right to record the deeds immediately and take title to the property. Rather, in

January 2013, the Tizes group entered an option agreement with another entity, Archipelago, LLC,

to purchase the property, and LBLIC approved the agreement. So long as timely and regular

payments were made to LBLIC, LBLIC agreed to not record the deeds and take the deeds in lieu

of foreclosure. Ultimately, the sale did not go through because the payments were not timely made

and LBLIC gave notice of default.                        Shortly after, Archipelago filed notices of interest in the




     2
       Because the record provided little information regarding the prior bankruptcy, the facts related to the bankruptcy proceeding were taken
from Great Hans’s brief only to provide historical context. LBLIC has not challenged the accuracy of any of these facts. See TEX. R. APP. P.
38.1(g).



                                                                    –2–
Islands, claiming an ownership interest in the property pursuant to the option agreement and

creating a cloud on title. The Islands were deeded to LLSC, and LLSC recorded the deeds in lieu

of foreclosure in September 2013.

       After the option agreement failed, LBLIC went forward with a proposal by James Eckel, a

real estate developer who expressed interest in purchasing the Islands while it was under option.

Over the next several months, Eckel’s attorney Peter Marullo and LBLIC negotiated several

versions of an agreement, and Eckel formed Great Hans as a single-purpose entity to consummate

the transaction. Although LLSC was actually the title owner, LBLIC and Great Hans signed a

Purchase and Sale Agreement on November 4, 2013. By the date of signing, Great Hans was

aware of the option agreement, Archipelago’s filing of notices of interest, and the previous

bankruptcy, but it was not actually aware that LLSC was the title owner.

       Under the PSA, Great Hans agreed to pay $9.35 million for the Islands and the Megan’s

Bay lot with $4.67 million to be delivered to the title company on or before closing and the balance

to be seller-financed. The PSA provided for a sixty-day feasibility period with a closing date to

follow thirty days later. In apparent recognition of the ongoing title issue created by Archipelago’s

filing of notices of interest, the PSA also included a provision obligating LBLIC to use

“commercially reasonable efforts” to defend against claims by a prior owner, option holder, or

debtor or creditor in the original bankruptcy case that asserted a claim, right, or interest to purchase

the Islands. The provision provided an additional year for LBLIC to resolve any title issues and,

if unsuccessful, gave Great Hans the option of terminating the contract or proceeding to closing.

The PSA also contained two other provisions relevant to this appeal: (1) a waiver of jury trial and

(2) a limitation on damages if LBLIC defaulted and specific performance was unavailable.

       Great Hans paid $250,000 in escrow as called for by the PSA. Also, in accordance with

the PSA, Great Hans requested a title report. Less than two weeks later, the title company

                                                 –3–
circulated a title commitment on the transaction. The commitment showed the interest in the

property was vested in LLSC and required an amendment to the PSA correcting the seller’s name

to LLSC. It also contained several exceptions.

            Once the PSA was executed, LBLIC notified Archipelago it had a contract with another

buyer, which predictably resulted in litigation between the parties in early 2014. In that suit,

LBLIC took the position Archipelago no longer had a right to put cloud on the title because its

option was gone.

            Over the next several weeks, Great Hans and LBLIC twice agreed to amend the PSA to

extend the feasibility and title objection periods.3 The feasibility period was extended to March 7,

2014, which then made the closing date April 6, 2014, subject to any other provisions of the PSA,4

and title objections were due March 4, 2014. On March 3, Great Hans gave written notice of its

objections to certain exceptions in the title report, including the Archipelago litigation. LBLIC,

through its counsel, Jay LaJone, responded in writing. With respect to the pending litigation,

LaJone said “we will need to address how it is to be treated. My initial feeling is that we make it

subject to the same provisions in the Contract regarding the Option Agreement, but I need to

discuss this with my client.” LaJone further stated until the issues were resolved, LBLIC reserved

the right to indicate which objections it could cure.

            In March, after the feasibility period expired and Great Hans had not terminated the

transaction, LBLIC requested that $100,000 of the escrow deposit be released to it. Great Hans

authorized the release because it intended to purchase the property. The transaction, however, did

not close on April 6 because LBLIC could not convey good title. Great Hans believed the “contract




     3
        At the time of the second amendment in February 2014, the parties had received the revised title commitment, which again showed LLSC
as the fee simple owner of the properties.
     4
         Although the amendments use the term “Inspection Period,” it is undisputed this referred to the feasibility period.

                                                                        –4–
continued” and LBLIC was still working to clear the title defects caused by the Archipelago

litigation. But, shortly after that date, Great Hans said it no longer received updates from LBLIC.

         During this same timeframe in March 2014, Bradford Phillips, president of LBLIC, was

contacted by yet another company, U.S. Virgin Islands Properties, LLC, which was also interested

in buying the Islands. Phillips did not tell the company that the Islands were under contract and

did not tell Great Hans about the new potential buyer. Rather, in September 2014, LBLIC settled

the Archipelago litigation, and that same month, LLSC transferred the Islands to USVIP, who paid

$23 million. Phillips said the USVIP transaction was a “better transaction” because it was a higher

purchase price and all cash. LBLIC did not inform Great Hans that there was another bidder on

the property, that the Archipelago litigation had settled, or that the Islands were sold to another

buyer.

         A month after the sale, LBLIC sued Great Hans, seeking a declaratory judgment that the

PSA was not a valid, binding, or enforceable contract. Great Hans filed an answer asserting a

general denial and affirmative defenses. Additionally, it filed a counterclaim alleging LBLIC

breached the PSA, engaged in fraud and conspiracy, and sought declarations invalidating the

contractual provisions waiving a jury trial and limiting LBLIC’s liability. Great Hans claimed

damages of at least $13.65 million, which is the difference between the price it would have paid

for the Islands and what USVIP paid for the Islands.

         LBLIC filed traditional and no-evidence motions for summary judgment on Great Hans’s

counterclaims. The trial court granted the motions and (1) struck Great Hans’s demand for a jury,

(2) rendered a take-nothing judgment on all of Great Hans’s counterclaims, and (3) alternatively

declared the “liquidated damages clause” was reasonable and enforceable. This appeal followed.




                                               –5–
                                      STANDARD OF REVIEW

         We review an order granting summary judgment de novo. Merriman v. XTO Energy, Inc.,

407 S.W.3d 244, 248 (Tex. 2013).

         When reviewing a traditional summary judgment in favor of a defendant, we determine

whether the defendant conclusively disproved an element of the plaintiff’s claim or conclusively

proved every element of an affirmative defense. Durham v. Children’s Med. Ctr. of Dallas, 488
S.W.3d 485, 489 (Tex. App.—Dallas 2016, pet. denied). A matter is conclusively established if

ordinary minds could not differ as to the conclusion to be drawn from the evidence. Id. We take

as true all evidence favorable to the nonmovant and indulge every reasonable inference and resolve

any doubts in the nonmovant’s favor. Exxon Mobil Corp. v. Rincones, 520 S.W.3d 572, 579 (Tex.

2017).

         In a no-evidence motion for summary judgment, the movant need only allege there is no

evidence to support an essential element of a claim on which a nonmovant has the burden of proof

at trial. See TEX. R. CIV. P. 166a(i); Sw. Elec. Power v. Grant, 73 S.W.3d 211, 215 (Tex. 2002).

Once that occurs, the burden shifts to the nonmovant to present evidence that raises a fact issue on

the challenged elements. TEX. R. CIV. P. 166a(i); Swan v. GR Fabrication, LLC, No. 05-17-00827-

CV, 2018 WL 1959486, at *1 (Tex. App.—Dallas Apr. 26, 2018, no pet.) (mem. op.). The

nonmovant will defeat a no-evidence summary judgment by presenting more than a scintilla of

evidence to raise a genuine issue of material fact. Swan, 2018 WL 1959486, at *1. More than a

scintilla of evidence exists if the evidence rises to a level that would enable reasonable and fair-

minded people to differ in their conclusions. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601

(Tex. 2004).

         “[I]f a no-evidence motion for summary judgment and a traditional motion for summary

judgment are filed which respectively asserts the plaintiff has no evidence of an element of its

                                                –6–
claim and alternatively asserts that the movant has conclusively negated that same element of the

claim, we address the no-evidence motion for summary judgment first.” Cooper v. M.N. Gumbert

Corp., No. 04-17-00833-CV, 2018 WL 4470748, at *2 (Tex. App.—San Antonio Sept. 19, 2018,

pet. denied.) (mem. op.) (quoting Williams v. Parker, 472 S.W.3d 467, 469–70 (Tex. App.—Waco

2015, no pet.)). But if the traditional motion challenges a cause of action on an independent ground,

we consider that ground first “because it would be unnecessary to address whether a plaintiff met

his burden as to the no-evidence challenge if the cause of action is barred as a matter of

law.” Id. (citing Lotito v. Knife River Corp.-S., 391 S.W.3d 226, 227 n.2 (Tex. App.—Waco 2012,

no pet.) ); Union Pac. R.R. Co. v. Brown, No. 04-17-00788-CV, 2018 WL 6624507, at *2 (Tex.

App.—San Antonio Dec. 19, 2018, no pet.).

                                          BREACH OF CONTRACT

       Great Hans first challenges the trial court’s take-nothing summary judgment on its breach

of contract claim, which centered on LBLIC’s sale of the Islands to a third party, USVIP, during

a time in which Great Hans argues it had the Islands under contract.

       With respect to this claim, the trial court determined the contract terminated on the original

closing date of April 6, 2014, which was months before LBLIC (1) settled the Archipelago

litigation and (2) sold the Islands to a different party. Great Hans argues this ruling was error

because the PSA contained a provision, paragraph 5(a)(iii), which effectively extended the closing

date for one year so that title claims, such as the Archipelago litigation, could be resolved. LBLIC

counters that paragraph 5(a)(iii) is not controlling and relies on other provisions, paragraphs

5(a)(ii) and (iv), to support its contention that the PSA terminated by its own terms when closing

did not occur on April 6, 2014. Consequently, it contends there was no contract in effect at the

time of the alleged breach in September 2014 when the Islands were sold.




                                                –7–
       A successful breach of contract claim requires proof of the following elements: (1) a valid

contract, (2) performance or tendered performance by the plaintiff, (3) breach of the contract by

the defendants, and (4) damages sustained by the plaintiff as a result of that breach. See Petras v.

Criswell, 248 S.W.3d 471, 477 (Tex. App.—Dallas 2008, no pet.).

       In construing contracts, we must ascertain and give effect to the parties’ intentions as

expressed in the document. Hooks v. Samson Lone Star, Ltd. P’ship, 457 S.W.3d 52, 63 (Tex.

2015). We attempt to harmonize all contractual provisions by analyzing the provisions with

reference to the whole agreement. Id. We “construe contracts from a utilitarian standpoint bearing

in mind the particular business activity sought to be served,” and, when possible and proper, we

avoid a “construction which is unreasonable, inequitable, and oppressive.” Id. (quoting Reilly v.

Rangers Mgmt., Inc., 727 S.W.2d 527, 530 (Tex. 1987)). If, through the use of relevant rules of

construction, the contract can be given a definite meaning, we construe it as a matter of law. Id.

at 63–64.

       Paragraph 5 of the PSA addressed issues related to title insurance and liens. Under

subparagraph (i), the parties agreed Great Hans would obtain a title commitment for insurance and

then notify LBLIC of its objections to any title matters. The remaining provisions provided as

follows:

                       (ii)    Seller shall have ten (10) business days after its receipt of the
       Title Objections to determine whether it will cure the Title Objections (“Seller’s
       Response Notice”). If Seller can or will not cure all of Purchaser’s Title Objections
       other than claims of Prior Owner Parties as hereinafter defined (the “Real Estate
       Title Objections”), Purchaser shall then have ten (10) business days to notify such
       Seller of its intention to either (i) terminate this Agreement, in which event, the
       entire Escrow Deposit shall be returned to Purchaser, or (ii) proceed to Closing and
       accept title to Islands subject to the Real Estate Title Objections, without any
       liability or obligation on the part of Seller by reason of such Real Estate Title
       Objections. Property Taxes and accepted Real Estate Title Objections shall be
       referred to herein as “Permitted Exceptions”.

                     (iii)   . . . Seller shall also use commercially reasonable efforts to
       defend against any claims made by any prior owner, mortgagor, contract vendee,
                                                 –8–
         option holder or any debtor or creditor in the Bankruptcy Case or other party
         asserting a claim, interest or right to purchase the Property (a “Title Claim”). As
         used herein, “commercially reasonable efforts” shall include defending any
         litigation regarding a Title Claim; provided, however, if such matter is not resolved
         and removed from the Title Commitment by the date that is one (1) year from the
         original Closing Date (“Remediation Date”), Purchaser shall have the option to
         elect, by written notice to Seller within ten (10) business days of the Remediation
         Date, to (i) proceed to Closing, subject to such Title Claim without any adjustment
         to the Purchase Price, in which event Seller shall cause the Liberty Mortgages to be
         assigned to a designee of Purchaser, or (ii) terminate this Agreement, in which event
         Purchaser would receive the release of the entire $250,000 Escrow Deposit, plus
         receive the lesser of (“Expense Reimbursement”) (aa) Purchaser’s documented out-
         of-pocket expenses incurred in this transaction (including, without limitation, any
         legal expenses incurred by Purchaser in defending litigation brought by anyone
         asserting a Title Claim), or (bb) $50,000. In the event Purchaser elects option (i)
         above, Closing shall be ten (10) business days after Purchaser gives notice of such
         election. If Seller is required to remove a Monetary Lien pursuant to the terms of
         this Agreement, Seller shall be entitled to postpone the Closing for a period of thirty
         (30) days in order to endeavor to remove such Monetary Lien unless Purchaser
         agrees to a longer postponement.

                        (iv)     Notwithstanding anything to the contrary contained herein,
         if a Seller is unable to eliminate the Title Objections other than Monetary Liens
         which Seller is obligated to remove by the Closing Date (as hereinafter defined),
         unless the same are waived by Purchaser, such Seller may, upon prior notice (“Title
         Cure Notice”) to Purchaser, adjourn the Closing Date for a period not to exceed
         thirty (30) days (inclusive of any adjournment taken pursuant to (iii) above) (“Title
         Cure Period”), in order to attempt to eliminate such exceptions. Purchaser may
         extend the time to cure the Title Objections in Purchaser’s discretion by not for
         more than 30 days without Seller’s approval.

         In its supplemental motion for summary judgment and in its brief on appeal, LBLIC argues

that subparagraphs (ii) and (iv) govern this case and demonstrate the contract terminated in April

2014. Subparagraph (ii) governed certain title objections for which LBLIC either could not or

would not cure. LBLIC argues it never agreed to cure the Archipelago litigation, leaving Great

Hans the option to terminate the contract or proceed to closing. LBLIC contends that because

Great Hans did not terminate the contract, it necessarily elected to proceed to closing. When Great

Hans failed to close on April 6, LBLIC contends the contract expired by its own terms. We cannot

agree.



                                                  –9–
       LBLIC’s argument presumes the Archipelago litigation was a “Title Objection” for

purposes of determining Great Hans’s options when LBLIC decided not to cure. But “claims of

Prior Owner Parties” were specifically removed from the definition of “Title Objection” governed

by subparagraph (ii), and it is undisputed that the Archipelago litigation was a claim by a prior

owner. So, while subparagraph (ii) clearly put Great Hans to a decision if LBLIC did not agree to

cure a title objection, the specific title objection at issue here was eliminated from its application.

Consequently, subparagraph (ii) does not apply.

       LBLIC argues that even if it had agreed to cure the Archipelago litigation objection but

was unable to do so, subparagraph (iv) gave it, not Great Hans, the option to extend the time to

cure, which it never did. But, again, subparagraph (iv) has limited application. It applies only to

title objections, other than monetary liens, which LBLIC was “obligated to remove by the Closing

Date.” The contract defined “Closing Date” as thirty days after the feasibility period ended, or

April 6. Whether LBLIC was obligated to remove the Archipelago litigation by that date, however,

requires consideration of subparagraph (iii).

       Unlike subparagraphs (ii) and (iv), subparagraph (iii) specifically addressed “Title

Claims,” defines the term, and sets out the seller’s obligations and the buyer’s corresponding

options. The provision obligated LBLIC to use commercially reasonable efforts to defend a title

claim. A title claim was defined as including a claim by a prior owner or other party asserting a

claim, interest, or right to purchase the property. LBLIC’s obligation included defending litigation

regarding such a claim, but, if the matter was not resolved within a year from the original closing

date, the buyer could proceed to closing subject to the title claim or terminate the agreement,

receive a release of the entire escrow deposit plus the lesser of purchaser’s out-of-pocket expenses

incurred in the transaction or $50,000.




                                                –10–
         Thus, subparagraph (iii) in effect extended the contract for one year to allow LBLIC to

resolve title claims. Here, it is undisputed that the Archipelago entities made a claim against the

property by filing notices of interest which subsequently resulted in a lawsuit in the U.S. Virgin

Islands. That claim triggered LBLIC’s obligation to defend against the claim for up to a year after

the original closing date, i.e., the “remediation period.” Given the language of the contract, the

parties intended the contract to remain in effect during the remediation period or there would have

been no need to provide a term for the buyer to make an election to either close or terminate at the

end of the year.

         On appeal, LBLIC does not dispute it had a contractual obligation to defend against title

claims; rather, it argues the provision does not apply because Great Hans failed to invoke it. In

particular, LBLIC urges that Great Hans had to give “written notice” and “adjourn” the closing to

wait for the one-year period to run. But LBLIC does not identify a contractual provision requiring

such action on Great Hans’s part and the provision itself contains no such demand. Moreover,

the evidence shows Great Hans timely notified LBLIC of its objections to title, which included the

Archipelago litigation.

         For the above reasons, we conclude LBLIC’s interpretation of the contract is not reasonable

because neither subparagraph (ii) nor (iv) apply to the circumstances before us. By its plain

language, subparagraph (iii) extended the contract for up to one year and essentially provided

protection for both the buyer and the seller, giving both an end date by which (1) the seller could

end its obligation to defend against title claims and (2) the purchaser could elect to proceed to

closing or terminate the contract. Consequently, the trial court’s determination that the contract

terminated on April 6, 2014, based on an application of subparagraphs (ii) and (iv), was error. We

sustain Great Hans’s issue related to the trial court’s summary judgment on its breach of contract

claim.

                                                –11–
                                                             SPECIFIC PERFORMANCE

           Great Hans next argues the trial court erred by granting summary judgment that denies it

specific performance under the contract. LBLIC sought summary judgment on Great Hans’s

request for specific performance on the ground that this relief was not available because LBLIC

does not own the property.

           Specific performance will not be decreed where it appears that performance of the contract

by the defendant is impossible. Nash v. Conatser, 410 S.W.2d 512, 519 (Tex. App.—Dallas 1966,

no writ). Thus, where the defendant does not own the land involved in the agreement, he may not

be compelled to perform. Id. This is true even though the want of title is due to the defendant’s

own act. O’Neill v. Powell, 470 S.W.2d 775, 779 (Tex. App.—Fort Worth 1971, writ ref’d n.r.e.).

           Here, the evidence is undisputed that LBLIC does not own the property at issue. Although

this is the basis for LBLIC’s summary judgment, Great Hans has not addressed the fact that LBLIC

no longer owns the property, argued any exception, or provided any analysis as to how it can

receive the relief it requests. Because Great Hans has not shown reversible error, we overrule this

issue.

                                                                          FRAUD

           Great Hans next challenges the trial court’s summary judgment on its claims for statutory

fraud, common law fraud, and fraud in the inducement,5 all of which arose out of the contract.

Generally, Great Hans complains LBLIC induced it to enter the PSA by falsely representing it

owned the property and, once the contract was executed and pending, LBLIC represented it was




   5
       Great Hans also alleged fraudulent transfer but has not challenged the trial court’s take-nothing judgment on this claim.



                                                                     –12–
attempting to clear title so the PSA could be concluded but instead failed to disclose it had settled

the Archipelago litigation and sold the property to another buyer.6

           In its motion for summary judgment, LBLIC asserted that the economic loss rule barred all

fraud claims because Great Hans had not alleged an economic injury independent and separate

from the economic losses recoverable under breach of contract.

           Great Hans first argues LBLIC’s ground “turned on an ‘allegation’ in the pleading” and

therefore should have been challenged by special exception, not summary judgment. But LBLIC

did specially except to the fraud claims earlier in the lawsuit and included an exception regarding

the economic loss rule. The trial court granted LBLIC’s special exceptions and ordered Great

Hans to replead by stating “the type of fraud, the misrepresentations or omissions complained of,

who made them and when they were made.” After that, Great Hans amended its pleadings multiple

times, once with leave of court. Accordingly, we conclude this argument is without merit.

           Great Hans next addresses the substance of the doctrine in a mere seven sentences in its

brief. Great Hans broadly asserts the doctrine does not apply to fraud claims but provides only a

general discussion that is limited to fraud in the inducement. Within its issue, Great Hans does not

consider the application of the doctrine to any specific misrepresentation or omission.

           The economic loss rule has been described as “one of the most confusing doctrines in tort

law.” R. Joseph Barton, Note, Drowning in a Sea of Contract: Application of the Economic Loss

Rule to Fraud and Negligent Misrepresentation Claims, 41 WM. & MARY L. REV. 1789, 1789

(2000). It provides that when a party’s acts breach a contract and the only alleged injury is

economic loss to the subject of the contract itself, the action sounds in contract alone. Sw. Bell


     6
       In its brief, Great Hans argues all of its fraud claims together, without identifying with any clarity which claim or element is being addressed
and, most importantly, the specific misrepresentation or omission that forms the basis for any particular claim. This scattershot approach has left
the Court in the position of sorting through the argument to determine what issue has actually been raised. Briefs are meant to acquaint the Court
with a case’s subject matter. Briefs should not require the Court “to connect unrelated dots, hunt down relevant authority, or speculate as to what
exactly it is a party is attempting to argue or what relief it is requesting.” Brazos Elec. Power Coop., Inc. v. Tex. Comm’n on Envt’l Quality, 538
S.W.3d 666, 700 (Tex. App.—El Paso 2017, pet. filed). Nevertheless, after reviewing the third amended counterclaim, Great Hans’s response to
the motion for summary judgment, and Great Hans’s brief, it appears the only allegations properly before us are those noted above.

                                                                       –13–
Tel. Co. v. DeLanney, 809 S.W.2d 493, 494–95 (Tex. 1991). Thus, tort damages are generally not

recoverable unless the plaintiff suffers an injury that is independent and separate from the

economic losses recoverable under a breach of contract claim. See Formosa Plastics Corp. USA

v. Presidio Eng’rs & Contractors, Inc., 960 S.W.2d 41, 45–47 (Tex. 1998); DeLanney, 809 S.W.2d

at 494 (analyzing both source of duty and nature of remedy in determining claim’s characterization

as sounding either in contract or tort). The rule, however, does not apply to fraudulent inducement

claims. See Formosa, 960 S.W.2d at 47. Tort damages are recoverable for fraudulent inducement

irrespective of whether the fraudulent representations are later subsumed in a contract or whether

the plaintiff only suffers an economic loss related to the subject matter of the contract. Id.; Esty v.

Beal Bank S.S.B., 298 S.W.3d 280, 302–303 (Tex. App.—Dallas 2009, no pet.). Thus, to the extent

Great Hans complains it was induced to enter the PSA by LBLIC’s claim it owned the property,

summary judgment would have been improper on this particular allegation. See Formosa, 960
S.W.2d at 47; Esty, 298 S.W.3d at 302–03

       Great Hans, however, has not attempted to explain why its claims for fraud in the

performance of the contract (failures to disclose the Archipelago settlement and the sale to USVIP)

are not barred by the economic loss rule under the particular facts of this case. We therefore

conclude Great Hans failed to effectively challenge LBLIC’s ground that the economic loss rule

barred these claims and will not disturb the summary judgment with respect to Great Hans’s claims

alleging nondisclosure of the Archipelago settlement and the sale to USVIP. See Staton Holdings,

Inc. v. Tatum, L.L.C., 345 S.W.3d 729, 732–33 (Tex. App.—Dallas 2011, pet. denied) (concluding

economic loss issue waived when appellant’s brief consisted only of abstract discussion of law

without explaining why rule barred claims under facts of case); Adams v. First Nat’l Bank of

Bells/Savoy, 154 S.W.3d 859, 875 (Tex. App.—Dallas 2005, no pet.) (“[A] reviewing court will




                                                –14–
affirm the summary judgment as to a particular claim if an appellant does not present argument

challenging all grounds on which summary judgment could have been granted.”).

       Although the economic loss rule does not bar Great Hans’s fraud in the inducement claim,

assuming that Great Hans raised a fact issue on the claim’s elements, the record establishes that

the trial court did not err in granting summary judgment on this claim for another reason––the

affirmative defense of ratification.

       The elements of ratification are (1) approval by act, word, or conduct, (2) with full

knowledge of the facts of the earlier act, (3) with intent to validate the earlier act. Neese v. Lyon,

479 S.W.3d 368, 384 (Tex. App.—Dallas 2015, no pet.). A party ratifies an agreement when, after

learning of all of the material facts, he confirms or adopts an earlier act that did not then legally

bind him and that he could have repudiated. Id. Knowledge or notice to an attorney, acquired

during the existence of the attorney-client relationship and while acting within the scope of his

authority, is imputed to the client. Lehrer v. Zwernemann, 14 S.W.3d 775, 778 (Tex. App.—

Houston [1st Dist.] 2000, pet. denied).

       As part of its traditional summary judgment, LBLIC presented evidence that in November

2013, Great Hans’s attorney, Peter Marullo, requested and received a title commitment from

Freedom Abstract on the Islands that showed fee simple title interest in the property was vested in

LLSC, not LBLIC. The title commitment further required an amendment to the PSA correcting

the seller’s name to LLSC. As Great Hans’s lawyer, Marullo’s knowledge was imputed to Great

Hans, meaning that just days after execution of the contract, Great Hans was charged with the

knowledge that LLSC held title to the property. See Lehrer, 14 S.W.3d at 778. Several weeks

later, Great Hans executed two amendments to the PSA, extending the feasibility and title

objection periods. So, while Great Hans may have been unaware that LBLIC did not hold legal

title to the property at the time PSA was executed, it was aware (through its attorney) of that fact

                                                –15–
only days later and certainly weeks before it executed amendments to the PSA. Given these facts,

we conclude LBLIC conclusively established its affirmative defense of ratification, and the trial

court therefore did not err in granting summary judgment on this claim.

       Moreover, these same facts establish as a matter of law a lack of reliance on the

representation by Great Hans. Both common law and statutory fraud require that Great Hans show

actual and justifiable reliance. Schlumberger Tech. Corp. v. Swanson, 959 S.W.2d 171, 182 (Tex.

1997); Coldwell Banker Whiteside Assocs. v. Ryan Equity Partners, Ltd., 181 S.W.3d 879, 888

(Tex. App.—Dallas 2006, no pet.). “If the person to whom a false representation is made is aware

of the truth, it is obvious that he is neither deceived nor defrauded, and therefore, any loss he may

sustain is not traceable to the representation but is self-inflicted.” Bynum v. Signal Life Ins. Co.,

522 S.W.2d 696, 700 (Tex. App.—Dallas 1975, writ ref’d n.r.e.). We overrule Great Hans’s issue

challenging the summary judgment on its fraud claims.

                                           CONSPIRACY

       Great Hans next contends summary judgment should have been denied on its civil

conspiracy claim. In its motion for summary judgment, LBLIC asserted that the conspiracy claim

failed because there is no underlying tort. Liability for conspiracy is predicated on the commission

of an underlying tort. Tilton v. Marshall, 925 S.W.2d 672, 681 (Tex. 1996) (orig. proceeding) (op.

on reh’g). Having concluded the trial court did not err in granting summary judgment on Great

Hans’s fraud claims, there are no underlying tort claims at issue. Consequently, the trial court did

not err in granting summary judgment on this claim. We overrule the fourth issue.

                                    DECLARATORY JUDGMENT CLAIMS

       Finally, Great Hans contends the trial court erred in granting summary judgment declaring

as valid and enforceable the limitation of liability and jury waiver clauses in the PSA.

       We begin with the limitation of liability clause. Paragraph 18(b) of the PSA provides:

                                               –16–
       If Seller defaults under this Agreement, Purchaser shall be entitled to either (1)
       termination of this Agreement and receive the return of the entire $250,000 Escrow
       Deposit, or (2) enforce specific performance. These shall be Purchaser’s exclusive
       remedies, unless as a result of Seller’s intentional action, specific performance is
       unavailable, in which case, in addition to receiving the return of the entire $250,000
       Escrow Deposit, Purchaser shall be entitled to receive damages in the amount of
       $500,000, which shall include any legal fees or costs of Purchaser.

       Great Hans alleged the provision, limiting LBLIC’s liability when specific performance

was unavailable due to LBLIC’s intentional conduct, is “unconscionable, void, and unenforceable

as violating public policy.” The trial court, however, determined the provision was reasonable and

enforceable.

       Texas has long recognized the “strongly embedded public policy favoring freedom of

contract.” Bombardier Aerospace Corp. v. SPEP Aircraft Holdings, LLC, No. 17-0578, 2019 WL
406075, at *11 (Tex. Feb. 1, 2019). Absent a compelling reason, courts must respect and enforce

the terms of a contract that the parties have freely and voluntarily made. Id. As the Texas Supreme

Court has noted: “Freedom of contract is a policy of individual self-determination; individuals

can control their destiny and structure their business transactions through agreements with other

competent adults of equal bargaining power, absent violation of law or public policy.” Shields

Ltd. P’ship v. Bradberry, 526 S.W.3d 471, 482 (Tex. 2017). A damages-limitation clause is a

limited warranty that is the basis of the bargain and will limit recovery to the limited damages.

Bombardier, 2019 WL 40675, at *11. Limitation of liability clauses are generally valid and

enforceable. Id. at 12.

       Here, Great Hans’s argument is underpinned by its belief that the contract was procured by

fraud. It argues since “fraud vitiates every transaction tainted by it,” a “stipulated damage

provision in a contract obtained by fraud cannot be enforced.” But the supreme court recently

rejected a similar argument: “We have never held . . . that fraud vitiates a limitation-of-liability

clause. We must respect and enforce terms of a contract that parties have freely and voluntarily


                                               –17–
entered.” Id. at * 12. Moreover, we have concluded that summary judgment was proper on Great

Hans’s fraud claims; therefore, the foundation for its argument no longer exists. The record shows

the parties, who were sophisticated entities represented by counsel in an arms-length transaction,

negotiated the PSA over several months and numerous versions and bargained for the limitation

of liability clause to limit the damages recoverable in the event the seller intentionally breached

and specific performance was unavailable. We therefore conclude, as did the trial court, that the

clause is valid and enforceable.

       We also reject Great Hans’s challenge to the trial court’s summary judgment on the

contractual jury waiver provision. This provision is found in Paragraph 20(p) of the PSA:

       SELLER   AND     PURCHASER   HEREBY    IRREVOCABLY    AND
       UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
       IN ANY ACTION, SUIT OR COUNTERCLAIM ARISING IN CONNECTION
       WITH, OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT.

       A party may waive its constitutional right to a jury trial. Contractual jury waivers do not

violate public policy and are enforceable as long as the waiver is voluntary, knowing, and

intelligent, and with full awareness of the legal consequences. See In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 132 (Tex. 2004) (orig. proceeding); In re Key Equip. Fin. Inc. 371 S.W.3d
296, 301 (Tex. App.—Houston [1st Dist.] 2012, orig. proceeding). A conspicuous jury waiver

provision is “prima facie evidence of a knowing and voluntary waiver and shifts the burden to the

opposing party to rebut it.” In re Gen. Elec. Capital Corp., 203 S.W.3d 314, 316 (Tex. 2006)

(orig. proceeding) (per curiam). Under the business and commerce code, conspicuous means “so

written, displayed, or presented that a reasonable person against which it is to operate ought to

have noticed it.” TEX. BUS. & COM. CODE ANN. § 1.201(b)(10); In re Bank of Am., N.A., 278
S.W.3d 342, 344 (Tex. 2009) (orig. proceeding). We presume that “a party who signs a contract

knows its contents.” In re Bank of Am., 278 S.W.3d at 344.



                                              –18–
       The jury waiver clause here was one of eight provisions on the page. The provisions are

single-spaced, set apart by double spacing, and separately numbered. The jury waiver was

contained in a separate paragraph and stood out on the page as the only provision in all capital

letters. It was not printed in small type or hidden in lengthy text. The waiver was followed by a

provision in which the parties expressly acknowledged that they or their counsel had reviewed and

revised the agreement.

       We conclude the clause was conspicuous and therefore served as prima facie evidence that

Great Hans knowingly and voluntarily waived its right to a jury trial. See In re Gen. Elec., 203
S.W.3d at 316 (concluding provision in capital letters in bold print was prima facie evidence of

knowing and voluntary waiver). Although the burden shifted to Great Hans to raise a fact issue,

it has directed us to no evidence in rebuttal. To the extent Great Hans argues the provision is

“tainted by fraud,” we again note that we have affirmed the take-nothing judgment on Great Hans’s

fraud claims. Further, as noted above, the summary judgment evidence showed the parties were

represented by counsel, negotiated the contract over several months, and went through several

versions before signing the agreement at issue. We conclude the trial court did not err in granting

summary judgment on this claim. We overrule Great Hans’s issue related to the summary

judgment on its declaratory judgment claims.




                                               –19–
                                             CONCLUSION

       We reverse the trial court’s judgment with respect to Great Han’s breach of contract claim

and remand that claim for further proceedings consistent with this opinion. We affirm the trial

court’s judgment in all other respects.




                                                 /Amanda L. Reichek/
                                                 AMANDA L. REICHEK
                                                 JUSTICE



171144F.P05




                                             –20–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 GREAT HANS, LLC, Appellant                          On Appeal from the 192nd Judicial District
                                                     Court, Dallas County, Texas
 No. 05-17-01144-CV          V.                      Trial Court Cause No. DC-14-12254.
                                                     Opinion delivered by Justice Reichek;
 LIBERTY BANKERS LIFE INSURANCE                      Justices Whitehill and Molberg
 CO., Appellee                                       participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED in part and REVERSED in part.

       We REVERSE that portion of the trial court’s judgment granting summary judgment for
appellee Liberty Bankers Life Insurance Co. on appellant Great Hans, LLC's breach of contract
claim. In all other respects, the trial court’s judgment is AFFIRMED. We REMAND this
cause to the trial court for further proceedings consistent with this opinion.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered March 15, 2019.




                                              –21–